The information in this case charges that in Noble county, October 17, 1925, Walter McKee, W.H. Norvell, and R.L. Norvell did then and there unlawfully, and acting jointly, manufacture certain intoxicating liquors, to wit, whisky. On the trial the jury returned verdicts finding each of said defendants guilty as charged in the information and assessing the punishment of each at a fine of $400 and confinement in the county jail for four months. From the judgment rendered on the verdicts an appeal was perfected by filing in this court, on May 24, 1924, petition in error with case-made.
On motion of plaintiffs in error W.H. and R.L. Norvell, their appeal was dismissed. The evidence shows that in execution of a search warrant the sheriff and three deputies visited a vacant house, nine miles north and a quarter of a mile west of Perry and there found the three defendants. A still was in operation and there were 6 barrels of mash and 10 gallons of whisky *Page 74 
in half gallon fruit jars. They arrested the defendants and destroyed the mash.
The defendant Walter McKee testified that he rented the place October 1, 1925, paying $15 for the use of the house one month; that he never went back to the place after his arrest. He further testified that he did not know the still was there; did not notice it in operation; and did not know the whisky or the mash was in the house.
The only question raised in this appeal is the sufficiency of the affidavit upon which the search warrant issued. It is alleged in the affidavit that said place was a place of public resort; that numerous persons, users of intoxicating liquors, frequented the place; that intoxicating liquors are there kept for the purpose of sale. The affidavit being sufficient and the search warrant issued thereon valid, the motion to suppress the evidence was properly overruled.
No material error appearing in the record, the judgment against the defendant, Walter McKee, is affirmed, and the cause remanded, with direction to carry its judgment and sentence into execution.
EDWARDS and DAVENPORT, JJ., concur.